Order filed March 31, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-20-00067-CR
                                    ____________

                          AJALON BAKER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1444916

                                     ORDER

      Appellant’s brief was due February 27, 2020. No brief or motion for
extension of time has been filed.

      Appellant is ordered to file a brief on or before April 27, 2020.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.